PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Donald L. Baker dba Android Originals LLC
4203 S 109th E Avenue #237
Tulsa, OK 74146




In re Application of:
Donald L. Baker 
Application No.: 16/995,101
Filed: 17 Aug 2020
For:  More Embodiments for Common-Point Pickup Circuits in Musical Instruments Part C
::::::::


DECISION ON PETITION
37 CFR 1.181



The instant petition1 under 37 CFR 1.181 was filed on February 19, 2021, requesting that the Director of Technology Center 2800 hold all Office actions2 in abeyance for two weeks, as petitioner will not be able to respond and meet deadlines due to side effects of the COVID-19 vaccine.

The requested relief date of two weeks abeyance of all Office actions from the filing of the instant petition is March 5, 2021.  This date has expired and there is no other relief requested.  Therefore, the petition has been rendered moot. 

For the reasons set forth above, the petition is DISMISSED AS MOOT.




/MINSUN O HARVEY/_______________________
Minsun Harvey, Acting Director
Technology Center 2800
Electric Circuits and Systems

MH:ee, jw

/JENNY L WAGNER/TQAS, Art Unit 2800                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 It is noted that 37 CFR 1.4(b) requires “a separate copy of every paper to be filed in a patent application, patent file, or other proceeding must be furnished for each file to which the paper pertains, even though the contents of the papers filed in two or more files may be identical.”  The petitioner is reminded that a separate copy of every paper must be filed in each application in which the paper pertains, even if the papers are duplicate.  One paper cannot be entered in multiple cases merely because the paper has several application numbers listed in the heading of the paper.
        2 Petitioner has five identified applications: 15/917,389, 16/156,509, 16/812,870, 16/985,863 and 16/995,101.  A petition under 37 CFR 1.181 has been filed in each one.